Name: Commission Regulation (EEC) No 168/80 of 25 January 1980 opening an invitation to tender for the mobilization of common wheat flour as food aid for the Republic of Guinea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/30 Official Journal of the European Communities 26. 1 . 80 COMMISSION REGULATION (EEC) No 168/80 of 25 January 1980 opening an invitation to tender (or the mobilization of common wheat flour as food aid for the Republic of Guinea should be taken of the effect on each tender of the currency situation in the Member State in which the customs export formalities will be completed ; Whereas the award under the invitation to tender must be made in favour of the tenderer offering the best terms ; Whereas, should force majeure make it impossible to complete the operation in question within the time limits specified, it must be made clear who is to bear the liability for any resulting costs ; Whereas provision should be made for security to be given for the purpose of guaranteeing that the obliga ­ tions arising by virtue of participation in the invita ­ tion to tender will be fulfilled ; Whereas the United Kingdom intervention agency should be made responsible for the tendering proce ­ dure ; Whereas the Commission must be informed quickly of the tenders submitted in response to the invitation and of those accepted by the intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1 547/79 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the condi ­ tions for the mobilization of cereals as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 8 May 1979 the Council of the European Communities declared that it proposed, by way of Community action , to grant the equivalent of 3 000 tonnes of common wheat (in other words 1 986 tonnes of common wheat flour) to the Republic of Guinea under its 1978/79 food-aid programme ; Whereas pursuant to Article 3 (3) of Council Regula ­ tion (EEC) No 2750/75 the goods may be purchased anywhere on the Community market ; Whereas the proposed invitation to tender should be for supply of the products to the quay or in the lighter where applicable at the port of unloading ; Whereas tenders may be submitted by tenderers esta ­ blished in any Member State of the Community and may relate to products mobilized anywhere within those Member States ; whereas, in view of the currency situation in the Member States and in order to ensure that the tenders are as comparable as possible, account HAS ADOPTED THIS REGULATION : Article 1 1 . Tenders are hereby invited for the supply to the Republic of Guinea, by way of Community action, of 1 986 tonnes of common wheat flour. 2. The tendering procedure shall take place in the United Kingdom in one lot. 3 . The products shall be mobilized on the Commu ­ nity market . 4. Shipment shall be from a Community port. ( i ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (') OJ No L 188 , 26 . 7 . 1979, p. 1 . P) OJ No L 281 , 1 . 11 . 1975 , p. 89 . ( «) UJ NO 1 U6 , 3U . 1U . 1961, p. LSSSIbJ.. (5) OJ No L 263, 19 . 9 . 1973, p. 1 . 26. 1 . 80 Official Journal of the European Communities No L 20/31 5 . The invitation to tender provided for in para ­ graph 1 is for supply of products to the quay, or in the lighter where applicable, in the port of Conakry. 6. The successful tenderer shall deliver the product specified in paragraph 1 in new jute sacks of a net capacity of 50 kilograms . The following shall be printed on the sacks :  reducing prices which mention a Member State whose currency has been revalued . The monetary compensatory amount shall , where appropriate, be converted into the currency of the Member State in which the invitation to tender is issued using :  in the case when the currencies concerned are kept at any given moment within a band of 2-25 % , a conversion rate resulting from their central rate,  in the other cases, the average of the spot rates of the currencies concerned recorded in the Member State in which the invitation to tender is issued during a period from the Wednesday of one week to the Tuesday of the following week being the period immediately preceding the closing date for submission of tenders. Farine de froment / Don de la CommunautÃ © Ã ©cono ­ mique europÃ ©enne Ã la rÃ ©publique de GuinÃ ©e'. To allow for the possibility of re-bagging, the successful tenderer shall supply 2 % of new empty sacks, of the same quality as those containing the goods but with the printing followed by a capital letter 'R'. Article 4 The contract shall be awarded to the tenderer offering the best terms, taking into consideration the adjust ­ ment referred to in Article 3 (3). However, if the tenders submitted do not appear to reflect normal market prices and costs, the interven ­ tion agency may cancel the invitation to tender. Article 2 1 . The decision on tenders received in response to the invitation provided for in Article 1 shall be taken on 8 February 1980 . 2. The closing date for the submission of tenders shall be 8 February 1980 at 12 noon . 3 . The notice of invitation to tender shall be published in the Official Journal of the European Communities not less than nine days before the closing date for the submission of tenders. Article 5 1 . The tenderer shall give security in an amount of 12 ECU per tonne of goods . It shall be released :  in the case of all tenderers whose tenders are unsuccessful or are not accepted,  in the case of the successful tenderer, when the operations concerned have been carried out within the prescribed time limit and on submission of the original export licence duly granted and endorsed by the competent authorities of the Member State mentioned in the tender pursuant to Article 3 (2),  in the case of the successful tenderer, for quanti ­ ties not supplied by reason of force majeure. 2. The security required under paragraph 1 may be provided in the form of a cash deposit or of a guarantee issued by a credit institution conforming to criteria laid down by each Member State . Article 3 1 . The prices offered must be expressed in the currency of the Member State in which the invitation to tender was issued . 2 . Tenders must in particular mention the Member State in which the tenderer, in the event of his being declared successful , expects to complete the customs export formalities for the products concerned . 3 . For the purpose of rendering the tenders compar ­ able, the prices shall , where appropriate , be corrected by the monetary compensatory amount applicable on the closing date for submission of tenders to exports from the Member State mentioned in the tender pursuant to paragraph 2. Such correction shall be made by :  increasing prices which mention a Member State whose currency has depreciated , No L 20/32 Official Journal of the European Communities 26. 1 . 80 Article 6 1 . The common wheat flour referred to in Article 1 to be supplied to the Republic of Guinea must meet the following requirements :  moisture : 14 % maximum,  protein content : 1 0-5 % minimum (N x 6-25 on dry matter),  ash content : 0-52 % maximum referred to dry matter. Flour not meeting these requirements shall be refused. 2 . Tenders for supply to the Republic of Guinea of the common wheat flour referred to in Article 1 must relate to a product with the following characteristics :  moisture : 14 % maximum,  protein content : 1 0-5 % minimum (N x 6-25 on dry matter),  ash content : 0-52 % maximum referred to dry matter. Article 7 1 . The United Kingdom intervention agency shall be responsible for the operations relating to the invita ­ tion to tender provided for by this Regulation . 2. It shall forthwith communicate to the Commis ­ sion the list of firms which have responded to the invi ­ tation to tender, specifying the terms of each tender, together with the name and business name of the successful tenderer. 3 . Where the customs export formalities for the mobilized product are completed in a Member State other than that in which the invitation to tender is issued, the intervention agency of the latter Member State shall be responsible for the operations following tendering, including payment to the successful tenderer. In such case, the intervention agency choosing the successful tenderer shall immediately inform the inter ­ vention agency of the Member State concerned and shall supply it with all the information which it may require. Furthermore, the amount of the successful tender shall be paid after it has been converted using the average of the spot rates referred to in the second subparagraph of Article 3 (3) to the tenderer in the currency of the Member State in which the operations relating to the tendering are completed. 4. The intervention agency shall ask that the tenderer specifies the following information : (a) after each shipment, a statement giving details of the quantities loaded, the quality of the products and their packaging ; (b) the date of the departure of the ships and the expected date of arrival of the products at their destination ; (c) all possible contingencies which might occur during transportation of the products . The intervention agency shall transmit the informa ­ tion provided for to the Commission as soon as it is received. 5 . When the intervention agency responsible for the operations relating to tendering is not the interven ­ tion agency which appoints the successful tenderer, it shall send as soon as possible to the latter the informa ­ tion necessary for releasing the security. Article 8 As regards this tender, the intervention agency is authorized to make an initial payment of 80 % of the value of the quantity given in the bill of lading, on presentation of that document and subject to the taking of a security for an amount equal to the initial payment Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1980 . For the Commission Finn GUNDELACH Vice-President